



EXECUTION VERSION


SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of December 7, 2018 (the “Second Amendment Effective Date”) by and among e.l.f.
Cosmetics, Inc., a Delaware corporation (“e.l.f. Cosmetics”), JA 139 Fulton
Street Corp., a New York corporation (“JA 139 Fulton”), JA 741 Retail Corp., a
New York corporation (“JA 741 Retail”), JA Cosmetics Retail, Inc., a New York
corporation (“JA Cosmetics Retail”), J.A. RF, LLC, a Delaware limited liability
company (“JA RF”), and J.A. Cherry Hill, LLC, a Delaware limited liability
company (“JA Cherry Hill”; collectively with e.l.f. Cosmetics, JA 139 Fulton JA
741 Retail, JA Cosmetics Retail and JA RF, the “Borrowers”), e.l.f. Beauty,
Inc., a Delaware corporation (“e.l.f. Beauty”), the other Persons party hereto
that are designated as a “Loan Party” on the signature pages hereof, Bank of
Montreal, a Canadian chartered bank acting through its Chicago branch (in its
individual capacity, “BMO”), as Administrative Agent, an L/C Issuer and as a
Lender, and the other Lenders signatory hereto.
W I T N E S S E T H:
WHEREAS, Borrowers, the other Loan Parties, BMO, as Administrative Agent, an L/C
Issuer and as a Lender, and the other Lenders from time to time party thereto
are parties to that certain Credit Agreement dated as of December 23, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”); and
WHEREAS, the Loan Parties have requested that the Lenders amend certain
provisions of the Credit Agreement, and, subject to the satisfaction of the
conditions set forth herein, the Administrative Agent and the Lenders signatory
hereto are willing to do so, on the terms set forth herein;
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
1.Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
2.    Amendments to Credit Agreement. Upon satisfaction of the conditions set
forth in Section 3 hereof, the Credit Agreement is hereby amended as follows:


(a)Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
adding the following defined term and the definition therefor in appropriate
alphabetical order:
“Fiscal Year Change” means the date on which the Borrowers and their
Subsidiaries change their fiscal year end from December 31 to March 31 (in
accordance with the requirements of the SEC or under the Exchange Act in respect
thereof), which change shall be effective on January 1, 2019.





--------------------------------------------------------------------------------





(b)    The definition of “Fiscal Year” set forth in Section 1.01 (Defined Terms)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“Fiscal Year” means (a) with respect to any such periods ended prior to the
Fiscal Year Change, each twelve month period of the Borrowers and their
Subsidiaries, ending on December 31 of each year and (b) with respect to any
such periods ending after the Fiscal Year Change, each twelve month period (or
solely with respect to the period ending on March 31, 2020, the fifteen month
period ending thereon) of the Borrowers and their Subsidiaries, ending on March
31 of each year (other than March 31, 2019).
(c)    Section 6.01(b)(x) of the Credit Agreement is hereby amended by inserting
the following language immediately after each reference to “Form 10-Q” therein:
“(including, for the avoidance of doubt, a Form 10-QT)”.
(d)    Section 6.01(b)(y) of the Credit Agreement is hereby amended by inserting
the following language immediately after the reference to “first three Fiscal
Quarters of each Fiscal Year”: “(or, solely with respect to the Fiscal Year
ending March 31, 2020, the first four Fiscal Quarters of such Fiscal Year)”.
(e)    Section 6.01(b) of the Credit Agreement is hereby amended by inserting
the following language immediately after “(ii) a flash report of cash balances
of Foreign Subsidiaries as of the last day of such Fiscal Quarter”: “; provided,
that with respect to the Fiscal Quarter ending March 31, 2020, any requirement
to present comparative financials against the corresponding Fiscal Quarter in a
preceding Fiscal Year shall be deemed satisfied by presenting comparative
financials against the Fiscal Quarter ending March 31, 2019”.
(f)    Section 7.14 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“7.14    Fiscal Year.    Change its Fiscal Year end, except in connection with
(a) the Fiscal Year Change and (b) acquisitions to conform new Subsidiary to the
Borrowers’ Fiscal Year.


(g)    Section 6.02(a)(i)(y) of the Credit Agreement is hereby amended by
inserting the following language immediately after the reference to “immediately
preceding Fiscal Year”: “(or, in the case of the Fiscal Quarter ending March 31,
2020, the Fiscal Quarter ending March 31, 2019)”.


2



--------------------------------------------------------------------------------





3.    Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:
a.    the execution and delivery of this Amendment by the Administrative Agent,
the requisite Lenders, the Borrowers and each Loan Party;
b.    the truth and accuracy, in all material respects (or in all respects for
such representations and warranties that are by their terms already qualified as
to materiality), of the representations and warranties contained in Section 4
hereof; and


c.    no Event of Default exists or shall arise as a direct result of the
effectiveness of this Amendment.


4.    Representations and Warranties. Each Loan Party hereby represents and
warrants to Administrative Agent and each Lender as follows:


a.    after giving effect to this Amendment, the representations and warranties
made by such Loan Party contained in the Loan Documents are true and correct in
all material respects (or in all respects for such representations and
warranties that are by their terms already qualified as to materiality), except
to the extent such representation or warranty expressly relates to an earlier
date, in which case, such representations and warranties were true and correct
in all material respects (or in all respects for such representations and
warranties that are by their terms already qualified as to materiality) as of
such earlier date;
b.    after giving effect to this Amendment, such Loan Party is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization;


c.    such Loan Party has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to execute,
deliver and perform its obligations under this Amendment and the Credit
Agreement, as amended hereby;
d.    the execution, delivery and performance by such Loan Party of this
Amendment and the Credit Agreement, as amended hereby, have, in each case, been
duly authorized by all necessary organizational action and (A) do not and will
not (i) contravene the terms of its Organization Documents, (ii) conflict with
or result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.02 of the Credit Agreement) (x) any
Contractual Obligation to which such Person is a party or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, (iii) violate any Law material
to any Loan Party or Subsidiary in any material respect, except with respect to
any conflict, breach, or contravention referred to in clause (A)(ii), to the
extent that such conflict, breach or contravention would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect or (B)
do not or will not require any approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person, except for (i) filings necessary to perfect Liens on the
Collateral granted by the Loan Parties in favor of the Administrative Agent for
the benefit of the Lender Parties, (ii) the approvals,


3



--------------------------------------------------------------------------------





consents, exemptions, authorizations, actions, notices, and filings which have
been duly obtained, taken, given or made and are in full force and effect or
(iii) if the failure to obtain the same, take such action or give such notice
could reasonably be expected to result in a Material Adverse Effect;


e.    this Amendment and the Credit Agreement, as amended hereby, constitutes
the legal, valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with their terms, except as enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws relating to or affecting the rights and remedies of creditors or by
general equitable principles; and


f.    no Default or Event of Default exists or shall arise as a direct result of
the effectiveness of this Amendment.


5.    No Modification. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Loan Documents
or constitute a course of conduct or dealing among the parties. Except as
expressly stated herein, the Administrative Agent and Lenders reserve all
rights, privileges and remedies under the Loan Documents. Except as amended or
consented to hereby, the Credit Agreement and other Loan Documents remain
unmodified and in full force and effect. All references in the Loan Documents to
the Credit Agreement shall be deemed to be references to the Credit Agreement as
amended and waived hereby. This Amendment is a Loan Document for purposes of the
Credit Agreement.


6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute a single contract. Signature pages may be detached from multiple
separate counterparts and attached to a single counterpart. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or other
electronic means (including .pdf or .tiff files) shall be effective as delivery
of a manually executed counterpart of this Amendment.
7.    Successors and Assigns. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that none of the Loan Parties may assign or
transfer any of its rights or obligations under this Amendment except as
permitted by the Credit Agreement.


8.    Governing Law and Jurisdiction.
(a)    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING


4



--------------------------------------------------------------------------------





IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT, THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWERS OR THEIR
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.
(d)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
9.    Severability. The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder. The invalidity
of a provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


10.    Reaffirmation. Each of the Loan Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Loan
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or


5



--------------------------------------------------------------------------------





otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Loan Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
Each of the Loan Parties hereby consents to this Amendment and acknowledges that
each of the Loan Documents remains in full force and effect and is hereby
ratified and reaffirmed. The execution of this Amendment shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or Lenders,
constitute a waiver of any provision of any of the Loan Documents or serve to
effect a novation of the Obligations.
11.    Release. In consideration of the Lenders’ and the Administrative Agent’s
agreements contained in this Amendment, each Loan Party hereby irrevocably
releases and forever discharge the Lenders and the Administrative Agent and
their affiliates, subsidiaries, successors, assigns, directors, officers,
employees, agents, consultants and attorneys (each, a “Released Person”) of and
from any and all claims, suits, actions, investigations, proceedings or demands,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law of any kind or character, known or
unknown, which such Loan Party ever had or now has against Administrative Agent,
any Lender or any other Released Person which relates, directly or indirectly,
to any acts or omissions of Administrative Agent, any Lender or any other
Released Person relating to the Credit Agreement or any other Loan Document on
or prior to the date hereof.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]




6



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.


LOAN PARTIES:


E.L.F. COSMETICS, INC.
JA 139 FULTON STREET CORP.
JA 741 RETAIL CORP.
JA COSMETICS RETAIL, INC.
J.A RF, LLC
J.A. CHERRY HILL, LLC


By:    /s/ John P. Bailey
Name:    John P. Bailey    
Title:    President
                        


E.L.F. BEAUTY, INC.


By:    /s/ John P. Bailey
Name:    John P. Bailey    
Title:    President


Second Amendment to Credit Agreement

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the each of the undersigned has executed this Amendment as
of the date set forth above.


ADMINISTRATIVE AGENT AND LENDERS:


BANK OF MONTREAL, as Administrative Agent and as a Lender


By:    /s/ Marc Maslanka
Name: Marc Maslanka
Title:     Vice President


BANCALLIANCE INC.
By Alliance Partners LLC, its attorney-in-fact, as a Lender


By:    /s/ John Gray
Name:    John Gray
Title:    EVP


United Bank, as a Lender


By:    /s/ Tom Wolcott
Name:    Tom Wolcott
Title:    SVP Corporate Banking


Stifel Bank & Trust, as a Lender


By:    /s/ Juli Van Hook
Name:    Juli Van Hook
Title:    Senior Vice President


Wells Fargo Bank, N.A., as a Lender


By:    /s/ Maribelle Villasenor
Name:    Maribelle Villasenor
Title:    Director


U.S. Bank National Association, as a Lender


By:    /s/ Jason Nadler
Name:    Jason Nadler
Title:    Managing Director




Second Amendment to Credit Agreement

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the each of the undersigned has executed this Amendment as
of the date set forth above.




MORGAN STANLEY SENIOR FUNDING INC., as a Lender


By:    /s/ Gayathri Srinivasan
Name:    Gayathri Srinivasan
Title:    Vice President


JPMORGAN CHASE BANK, N.A., as a Lender


By:    /s/ Tony Yung
Name: Tony Yung
Title:     Executive Director








Second Amendment to Credit Agreement